Holmes, J.,
dissenting. For the purposes of a rate increase, R.C. 4909.15(C) mandates that the commission determine the revenues and expenses of a company during a prescribed test period. Appellant argues that this statute was violated due to Ohio Bell’s failure to request a test year which included the seventy-five percent expensing of station connections. I disagree.
This court has often recognized the strong presumption that only expenses incurred during the test period may be included in awarding a rate increase. Consumers’ Counsel v. Pub. Util. Comm. (1981), 67 Ohio St. 2d 372 [21 O.O.3d 234]; Bd. of Commrs. v. Pub. Util. Comm. (1982), 1 Ohio St. 3d 125; Ohio Water Service Co. v. Pub. Util. Comm. (1983), 3 Ohio St. 3d 1. This presumption stems from the fact that the utility virtually prescribes the dates of the test period by the timing of its application for a rate increase.
Here, the record clearly establishes that all expenditures sought to be included for ratemaking purposes were incurred during the test period. Appellant does not seriously challenge this point.
The mere fact that the commission initially selected the “phase-in” method is of no significance under the facts presented. The commission could have recovered one hundred percent of the expenses incurred with station *52connections during the test year had it selected the “flash-cut” method. Therefore, I fail to see any prejudice which resulted from the commission’s action.
I would affirm the order of the commission, as it is neither unlawful nor unreasonable.